DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-8, 10-11, 13-14, 16, 18, 20-21, and 23-26 are allowed under this Office action.

Allowable Subject Matter
Claims 1-8, 10-11, 13-14, 16, 18, 20-21, and 23-26, are allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 1-8, 10-11, 13-14, 16, 18, 20-21, and 23-26, were carefully reviewed and a search with regards to independent claims 1, 11, and 18 has been made. Accordingly, those claims are believed to be distinct from the prior arts searched.
Regarding Claims 1-8, 10-11, 13-14, 16, 18, 20-21, and 23-26, specifically independent claims 1, 11, and 18,  the prior art searched was found to neither anticipate nor suggest a method of controlling beautification of a freeform path by at least one computing device, the method comprising: receiving, by the at least one computing device, an input describing the freeform path drawn in response to a user input as part of a drawing, the freeform path not formed solely as a circular arc or a circle and including at least one curved element; locating, by the at least one computing device, a plurality of existing paths included in the drawing with the freeform path, the freeform path having at least one geometric property similar to the plurality of existing paths in the drawing; evaluating, by the at least one computing device, a similarity between the freeform path and the plurality of existing paths in the drawing, the evaluating based, in part, on a geometric rule that corresponds to the at least one geometric property; 
The most relevant arts searched, Edwards, etc. (US 6459442 B1), modified by Bhattacharyya, etc. (US 20110038543 A1) and Miura (US 20110164041 A1), teaches that a method of controlling beautification of a freeform path by at least one computing device, the method comprising: receiving, by the at least one computing device, an input describing the freeform path drawn in response to a user input as part of a drawing, the freeform path not formed solely as a circular arc or a circle and including at least one curved element; locating, by the at least one computing device, an existing path included in the drawing having the freeform path, the freeform path having at least one geometric property similar to the existing path in the drawing; evaluating, by the at least one computing device, a similarity between the freeform path and the existing path in the drawing, the evaluating based, in part, on a geometric rule that corresponds to the at least one geometric property; constructing, by the at least one computing device, at least one suggestion based on the geometric rule, the constructing including: scaling either the freeform path or the existing path, the scaling causing a distance between endpoints of the freeform path to match a distance between endpoints of locating, by the at least one computing device, a plurality of existing paths included in the drawing with the freeform path, the freeform path having at least one geometric property similar to the plurality of existing paths in the drawing; evaluating, by the at least one computing device, a similarity between the freeform path and the plurality of existing paths in the drawing, the evaluating based, in part, on a geometric rule that corresponds to the at least one geometric property; constructing, by the at least one computing device, at least one suggestion based on the geometric rule and aging of an existing path of the plurality of existing paths relative to aging of one or more other existing paths of the plurality of existing paths, the constructing including; scaling either the freeform path or the existing path, the scaling causing a distance between endpoints of the freeform path to match a distance between endpoints of the existing path” (emphasis added).

It is viewed that any of the previously cited references or any of the prior art searched, in part or in whole, cannot be combined in such a way to render the claimed invention obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GORDON G LIU whose telephone number is (571)270-0382.  The examiner can normally be reached on Monday - Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ke Xiao can be reached on 571-272-7776.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/GORDON G LIU/Primary Examiner, Art Unit 2612